Exhibit 10.1

Purchase Order

BLUENTECH. Co., Ltd.,

 

TEL. 02-6052-6833    FAX. 02-6052-6834

 

   January 30, 2009

 

 

  Orderer    

  Taxpayer  

  Identification  

  Number  

  107-87-04180  

  Supplier  

 

e-Smart Korea, Inc.

 

 

  Name of Company  

BLUENTECH

Co., Ltd.

 

  Name of  

  Representative  

  Hae Soo Cho       Address   #210, Myungjipermata, 23-4, Mullae-dong 5-ga,
Yeongdeungpo-gu, Seoul       Address     642-9 Yeoksam-Dong, Gangnam-Gu, Seoul  

Type of

Business

 

  Wholesale &  

  Retail,  

  Service  

  Items of Business  

  Communication  

  Device and etc.  

    TEL.   02-2185-5887             FAX.   02-2185-5889

Price : THREE HUNDRED MILLION WON (KRW 300,000,000)/VAT not included

 

  NO  

   Name of Product    Specification        Unit            Quantity       
    Unit Price        Price

1

   I AM Card    RF    EA    10,000    30,000    300,000,000                     
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
                                                                              
                                                  

Total

   300,000,000

  Reference : 1. Date of Delivery : Negotiable

 



--------------------------------------------------------------------------------

I swear that the attached translation is true to the original.

30. Jan., 2009

 

Signature      

/s/    Chung Kyung Won

Registered No. 2009 - 215

Notarial Certificate

Chung, Kyung Won personally appeared before me confirmed that the attached
translation is true to the original and subscribed his(her) name.

This is hereby attested on this 30 day of Jan., 2009 at this office.

Law & Notary Office Inc. Seoul-Jeil 642-19, Yeoksam-dong, Gangnam-ku, Seoul,
Korea.

 

/s/    Jin Seob Kim

Attorney-at-Law

This office has been authorized by the Minister of Justice, the Republic of
Korea , to act as Notary Public since Feb. 1th 2005, under Law NO. 2005-4.



--------------------------------------------------------------------------------

Purchase Order

Cobalt Ray Co., Ltd.

 

TEL. 02-569-2227

 

  

January 29, 2009    

 

 

  Orderer    

    Taxpayer    

    Identification    

    Number    

   220-87-37887  

    Supplier    

 

e-Smart Korea, Inc.

 

 

  Name of Company   

Cobalt

Ray Co.,

Ltd.

 

    Name of    

    Representative    

  

Jung

Hyun

Cho

      Address    304 Center for Technical Assistance to Small & Medium
Industries 100, Hanggong dae gil, Hwajeon-dong, Deogyang-gu, Goyang City,
Gyeonggi-do, Korea         Address       

642-9 Yeoksam-Dong,

Gangnam-Gu, Seoul

 

Type of

Business

     Service    

Items of

Business

       Payment     Service     TEL.    02-2185-5887               FAX.   
02-2185-5889

Price : SIX HUNDRED MILLION WON (KRW 600,000,000) / VAT not included

 

  NO  

   Name of Product    Specification        Unit            Quantity       
    Unit Price        Price

1

   Fingerprint Verification Type RF Card         EA    10,000    30,000   
300,000,000      Fingerprint Verification Type Combi Card         EA    10,000
   30,000    300,000,000                                                        
                                                                               
                                                                              
                                                                               
                                                                                
                                                                              
                                                  

Total

   600,000,000

  Reference : 1. Date of Delivery : Until August 31, 2009

    

 

2. Terms of Payment : Cash, Credit Card

    



--------------------------------------------------------------------------------

I swear that the attached translation is true to the original.

30. Jan., 2009

 

Signature      

/s/    Chung Kyung Won

Registered No. 2009 - 217

Notarial Certificate

Chung, Kyung Won personally appeared before me confirmed that the attached
translation is true to the original and subscribed his(her) name.

This is hereby attested on this 30 day of Jan., 2009 at this office.

Law & Notary Office Inc. Seoul-Jeil 642-19, Yeoksam-dong, Gangnam-ku, Seoul,
Korea.

 

/s/    Jin Seob Kim

Attorney-at-Law

This office has been authorized by the Minister of Justice, the Republic of
Korea, to act as Notary Public since Feb. 1th 2005, under Law NO. 2005-4.



--------------------------------------------------------------------------------

Purchase Order

Harmonytech Co., Ltd.

 

TEL. 02-2626-8700

 

   January 29, 2009

 

Orderer    

    Taxpayer    

    Identification    

    Number    

     

    Supplier    

 

e-Smart Korea, Inc.

 

 

  Name of Company  

Harmonytech

Co., Ltd.

 

    Name of    

    Representative    

  Byung Ok Kim       Address   429-1, NewT Castle 901, Gasan-dong,
Geumcheon-gu, Seoul         Address      

642-9 Yeoksam-Dong,

Gangnam-Gu, Seoul

 

Type of

Business

 

  Wholesale &  

  Retail  

 

Items of

Business

 

    SI, Data        

Processing    

    TEL.   02-2185-5887             FAX.   02-2185-5889

Price : SIX HUNDERD MILLION WON (KRW 600,000,000) / VAT not included

 

  NO  

   Name of Product    Specification        Unit            Quantity       
    Unit Price        Price

1

   I AM RF Combi Card (New Sensor)         EA    20,000    30,000    600,000,000
                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                        

Total

   600,000,000

  Reference : 1. Date of Delivery : Until August 31, 2009

    

 

2. Term of Payment : Credit Card

 



--------------------------------------------------------------------------------

I swear that the attached translation is true to the original.

30. Jan., 2009

 

Signature      

/s/    Chung Kyung Won

Registered No. 2009 - 216

Notarial Certificate

Chung, Kyung Won personally appeared before me confirmed that the attached
translation is true to the original and subscribed his(her) name.

This is hereby attested on this 30 day of Jan., 2009 at this office.

Law & Notary Office Inc. Seoul-Jeil 642-19, Yeoksam-dong, Gangnam-ku, Seoul,
Korea.

 

/s/    Jin Seob Kim

Attorney-at-law

This office has been authorized by the Minister of Justice, the Republic of
Korea, to act as Notary Public since Feb. 1th 2005, under Law NO. 2005-4.



--------------------------------------------------------------------------------

Purchase order

U-Smart Tech, Inc.

 

TEL. 02-363-4389    FAX. 02-363-4388

 

   January 30, 2009

 

 

  Orderer    

    Taxpayer    

    Identification    

    Number    

     

    Supplier    

 

e-Smart Korea, Inc.

 

 

  Name of Company  

U-Smart  

Tech, Inc  

 

    Name of    

    Representative    

  Jae Hong Woo         Address   117, Hap-dong, Seodaemun-gu, Seoul    
    Address      

642-9 Yeoksam-Dong,

Gangnam-Gu,Seoul

 

Type of

Business

      Items of Business         TEL.   02-2185-5887             FAX.  
02-2185-5889

Price : ONE BILLION SIX HUNDRED MILLION WON (KRW 1,600,000,000) / VAT not
included

 

  NO  

   Name of Product    Specification        Unit            Quantity       
    Unit Price        Price

1

   I AM Card         EA    40,000    40,000    1,600,000,000                   
- Flexible FP Sensor                                             - USB MEM (1GB)
                                            - RF (Mifare) 13.56 Mhz             
                               - USB 2.0 Cable                                 
                                                                              
                                                                               
                                                                              
                                                                               
                                         

Total

   1,600,000,000

  Reference : 1. Date of Delivery : Negotiable

  2. Payment : Cash

 



--------------------------------------------------------------------------------

I swear that the attached translation is true to the original.

30. Jan., 2009

 

Signature      

/s/    Chung Kyung Won

Registered No. 2009 - 214

Notarial Certificate

Chung, Kyung Won personally appeared before me confirmed that the attached
translation is true to the original and subscribed his(her) name.

This is hereby attested on this 30 day of Jan., 2009 at this office.

Law & Notary Office Inc. Seoul-Jeil 642-19, Yeoksam-dong, Gangnam-ku, Seoul,
Korea.

 

/s/    Jin Seob Kim

Attorney-at-law

This office has been authorized by the Minister of Justice, the Republic of
Korea, to act as Notary Public since Feb. 1th 2005, under Law NO. 2005-4.